Citation Nr: 0823741	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to an effective date earlier than May 8, 
2001, for service connection for diabetes (with erectile 
dysfunction and associated complications) secondary to Agent 
Orange exposure.

2.  Entitlement to an effective date earlier than May 8, 
2001, for total disability based on individual 
unemployability (TDIU).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
urethral strictures.

4.  Entitlement to an initial disability rating in excess of 
20 percent prior to January 5, 2002, and in excess of 30 
percent effective January 5, 2002, for lumbar plexopathy with 
weakness of right lower extremity secondary to aortofemoral 
and popliteal arterial bypass surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1970 and from June 1971 to February 1974, with 
service in Vietnam from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision, which 
granted a 20 percent rating for lumbar plexopathy with 
weakness of right lower extremity under the provisions of 38 
U.S.C.A. § 1151; on appeal from a September 1998 rating 
decision, which denied the veteran's request for compensation 
for urethral strictures under the provisions of 38 U.S.C.A. § 
1151; on appeal from a May 2003 rating decision, which 
granted service connection for diabetes mellitus with 
erectile dysfunction and other complications with an 
evaluation of 40 percent effective May 8, 2001; and on appeal 
from a January 2005 rating decision, which granted TDIU 
effective May 8, 2001.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a rating decision dated in October 2005 the rating for the 
veteran's service-connected lumbar plexopathy disability was 
increased from 20 percent to 30 percent effective January 5, 
2002.

The following issues are addressed in the REMAND portion of 
the decision below:

*	entitlement to compensation under 38 U.S.C.A. § 1151 for 
urethral strictures
*	entitlement to an effective date earlier than May 8, 
2001, for TDIU
*	entitlement to an initial disability rating in excess of 
20 percent prior to January 5, 2002, and in excess of 30 
percent effective January 5, 2002, for lumbar plexopathy 
with weakness of right lower extremity secondary to 
aortofemoral and popliteal arterial bypass surgery.


FINDING OF FACT

The veteran's initial claim for service connection for 
diabetes (including as due to Agent Orange exposure) was 
filed in December 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2001, 
for diabetes mellitus II (with erectile dysfunction and 
associated complications) secondary to Agent Orange exposure 
are not met.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.307, 3.309, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the RO on May 25, 1993, the 
veteran filed a claim for a nonservice-connected pension.  He 
specifically stated as follows:

I am rated 30 % service-connected, I am 
now apply for non-service connected 
pension.

In his May 1993 pension claim he stated that his medical 
problems including a foot condition, hypertension, a back 
condition, pulmonary disease, diabetes, a liver disorder, and 
a nervous condition.  In September 1993 he filed a claim for 
service connection for "the effects of exposure to Agent 
Orange while serving in Vietnam."  He specifically stated as 
follows:

I am claiming the numbness in my feet, 
skin rash and peeling of my hands, 
respiratory problems as being service-
connected due to the exposure to Agent 
Orange.

Notably absent from this list is a claim for service 
connection for diabetes.  It should also be mentioned that 
the veteran was already service-connected for "pleural 
fibrosis with restrictive ventilatory defect, so his 
communication with regard to "respiratory problems" was 
treated as a claim for an increased rating.

In a rating decision dated in January 1994 the veteran was 
granted a nonservice-connected pension effective May 25, 
1993.  In that same decision the RO advised the veteran that 
his claim for service connection for residuals of exposure to 
defoliant Agent Orange was deferred pending new regulations.  

In a rating decision dated in September 1994 the RO denied 
the veteran's claims for numbness of feet, skin rash, and 
peeling of hands secondary to exposure Agent Orange.  His 
claim for an increased rating for his ventilatory defect was 
also denied.  The veteran was notified of these decisions in 
a letter dated in October 1994.  No appeal was filed with 
regard to any of these claims.

On December 17, 2001, the RO received a claim from the 
veteran for service connection for diabetes.  He specifically 
requested as follows:  

I would like to reopen my claim for . . 
.  diabetes to be rated as service-
connected due to exposure to Agent 
Orange while in Vietnam.  . . . Please 
rate diabetes as service-connected 
retroactive to my application for NSC 
pension 5-21-93 since a claim for 
pension is the same as a claim for 
compensation, or earlier if anything in 
my file shows and [sic] earlier claim 
involving pension or diabetes.  

The Board notes that while the veteran phrased his claim as a 
reopening, there was no previously denied claim for service 
connection for diabetes.  The veteran's request was thus 
properly construed as a new claim for service connection.  As 
such, the provisions of 38 C.F.R. § 3.156 do not apply.

In May 2003 the veteran was granted service connection for 
diabetes mellitus with erectile dysfunction secondary to 
Agent Orange exposure with an evaluation of 40 percent 
effective May 8, 2001.  The veteran contends that the 
effective date should be May 21, 1993; the signature date of 
his pension claim.  He asserts that his May 1993 claim for a 
nonservice-connected pension should have been construed as a 
claim for service connection.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The Agent Orange Act of 1991 liberalized the law and created 
a presumption of service connection for veterans exposed to 
certain herbicides who developed diseases after service.  
That presumption was extended to diabetes mellitus.  

Under the provisions of 38 C.F.R. § 3.816(c)(2), if a claim 
for disability compensation for a covered herbicide disease 
was either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the statute 
or regulation establishing a presumption of service 
connection for the covered disease, the effective date of the 
award will be the later of the date such claim was received 
by VA or the date the disability arose.  See Nehmer v. United 
States Department of Veterans Affairs, 32 F. Supp. 2d 1175 
(N.D. Cal. 1999).  The effective date of the diabetes 
mellitus presumption is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002).  

From the outset the Board notes that the veteran is a 
"Nehmer class member" within the meaning of 38 C.F.R. § 
3.816(b)(1) and has a "covered herbicide disease" [i.e., 
diabetes mellitus] within the meaning of 38 C.F.R. § 
3.816(b)(2).  In addition, VA treatment records dated in 
September 1993 advise of a history of non-insulin dependent 
diabetes mellitus "since 1992."  However, his initial claim 
for service connection for diabetes mellitus (filed in 
December 2001) was not pending on May 8, 2001; the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, 312 F.3d 1368.  An effective date 
earlier than May 8, 2001, under the provisions of 38 C.F.R. § 
3.816(c)(2) is thus not warranted.  In addition, the 
veteran's claim for service connection for diabetes mellitus 
type II was received by VA on December 17, 2001; so an 
effective date earlier than May 8, 2001, is not warranted 
under the provisions of 38 C.F.R. § 3.400(b)(B)(2) or 
38 C.F.R. § 3.114(a), which provides that the effective date 
of an award based on a liberalizing law or VA issue shall not 
be earlier than the date of the act or administrative issue.  

As for the veteran's contention that his May 21, 1993, claim 
for a nonservice-connected pension should have been construed 
as a claim for service connection for diabetes secondary to 
Agent Orange exposure, while VA regulations provide that a 
claim for pension may be considered to be a claim for 
compensation (see 38 C.F.R. § 3.151), the Board finds that 
the veteran's May 1993 correspondence was clearly a claim for 
pension and no more.  Nowhere in the May 1993 correspondence 
does the veteran mention that he is seeking service 
connection; rather, he unequivocably stated that he was "now 
applying for non-service connected pension."  While the 
veteran's use of VA Form 21-4138 was sufficient for filing of 
his claim for a nonservice-connected pension, there was 
simply no way for VA to glean from his express declaration on 
a generic form that he was "now applying for nonservice-
connected pension" that he intended his request to be a 
concomitant claim for service connection.  Moreover, a few 
months later in September 1993 the veteran submitted 
correspondence in which he clearly advised that he was 
"applying for service-connected disability for the effects 
of exposure to Agent Orange."  This subsequent claim for 
service connection, which included some of the maladies 
listed on the May 1993 pension claim, was submitted by the 
veteran prior to his receipt of a decision on this pension 
claim.  The Board finds the September 1993 claim for service 
connection for specifically identified Agent Orange 
disabilities to be highly probative evidence that the veteran 
did not intend his May 1993 pension claim as a claim for 
service connection.  See 38 C.F.R. § 3.155(a) (any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought [emphasis added]).  Inasmuch as the May 1993 
claim clearly identified the benefit sought as a "non-
service connected pension," and in view of the Board's 
finding that there was no intent by the veteran that his May 
1993 pension claim constitute a concomitant claim for service 
connection, the veteran's request for an effective date of 
May 21, 1993, must be denied.  

In short, a claim for service connection for diabetes 
(including as due to Agent Orange exposure) was not filed 
prior to December 17, 2001; and there is no regulatory 
provision that would allow for an effective date earlier than 
the May 8, 2001 date assigned by the RO.  The criteria for an 
earlier effective date for service connection for diabetes 
(with erectile dysfunction and associated complications) 
secondary to Agent Orange exposure are thus not met.  

Reasonable doubt has been considered in this matter; however, 
as just explained, the evidence is not in equipoise and thus 
does not support a finding in the veteran's favor.  38 C.F.R. 
§ 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In this case the veteran's appeal for an earlier effective 
date for his service-connected diabetes mellitus disability 
stems from the initial grant of service connection for 
diabetes.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, STRs and VA private treatment 
records have been obtained and made a part of the record.  
The veteran has also been accorded a C&P examination; the 
report of which is of record.  The Board is thus satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An effective date earlier than May 8, 2001, for service 
connection for diabetes (with erectile dysfunction and 
associated complications) is denied.


REMAND

In a rating decision dated in August 1997 the veteran was 
granted a rating of 20 percent for lumbar plexopathy with 
weakness of right lower extremity effective May 1, 1996, 
under the provisions of 38 U.S.C.A. § 1151.  The veteran 
appealed this initial rating.  In a Supplemental Statement of 
the Case dated in October 2005 the RO increased the rating 
for the veteran's service-connected lumbar plexopathy 
disability from 20 percent to 30 percent effective January 5, 
2002.  

In January 2002 the veteran was accorded a C&P peripheral 
nerves examination.  In the ensuing report the examiner 
described a "dense severe sensory loss over the entire 
[right] leg with the exception of a striped on the back leg 
correlated to the S2 and S3 dermatomes which are apparently 
spared."  Unfortunately, the examiner did not identify the 
specific major nerve involved; characterize the nerve damage 
as paralysis, neuritis or neuralgia; state whether there was 
any muscle wasting or atrophy; or indicate whether any muscle 
wasting or atrophy represents the direct effect of nerve 
damage or merely disuse.  In order to ascertain the nature 
and severity of the veteran's service-connected lumbar 
plexopathy with right lower extremity, and in view of the 
significant amount of time that has lapsed since the January 
2002 C&P examination, the veteran should be accorded a new 
examination.  38 C.F.R. § 3.327.  Notice to the veteran which 
informs him of all potentially applicable rating criteria for 
his service-connected lumbar plexopathy with right lower 
extremity weakness disability should also be sent.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The veteran also seeks an effective date earlier than May 8, 
2001, for his January 2005 grant of TDIU.  Service-connected 
disabilities prior to May 8, 2001, were as follows:

Lumbar plexopathy, with 
weakness of right lower 
extremity secondary o 
aortofemoral and popliteal 
arterial bypass surgery

20 percent
Status post abscess of liver, 
organism endamoeba, 
histolytica with rupture into 
the pulmonary parenchyma and 
pleural cavity
20 percent


Pleural fibrosis and 
thickening with restrictive 
ventilatory defect secondary 
to old amebic empyema with 
chronic pleuritic pain
10 percent

TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  When the 
percentages requirement is met, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

According to the most recent rating decision dated prior to 
May 8, 2001, the veteran did not have a single disability 
ratable at 40 percent or more; however, the Board notes that 
this circumstance may change since the veteran's appeal for 
an increased rating for his service-connected lumbar 
plexopathy, which entails review of the evidence from May 1, 
1996, is the subject of this remand.  Since a grant of TDIU 
turns on whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability, 
the issue of an earlier effective date for TDIU cannot be 
resolved until the appropriate rating for the veteran's 
service-connected lumbar plexopathy disability has been 
determined.  These issues are thus inextricably intertwined 
(see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Review of 
the issue of an earlier effective date for TDIU is therefore 
deferred until the initial rating for the veteran's lumbar 
plexopathy disability has been resolved.

In addition to the foregoing, the veteran seeks compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disabilities stemming from inpatient hospital care beginning 
April 22, 1996, to May 30, 1996, including aortobifemoral 
arterial bypass and other surgeries done on May 1, 1996.  
According to the veteran, his urethra was damaged "by the 
nurse trying to insert the catheter into the urethra."  In 
correspondence dated in August 1996 he reported as follows:

I was given the catheter routinely 
because I was having surgery (the 
aortofemoral and popliteal arterial 
bypass surgery).  After the surgery, the 
catheter was working fine and the penis 
and scrotum were swollen.  For some 
reason the catheter was removed by a 
nurse.  (I do no know why, but I do know 
it shouldn't have been removed to begin 
with as it was working just fine.)  When 
she tried to reinsert the catheter, they 
couldn't get it inserted, then they tried 
to get another one of the same size, and 
a different nurse ([name]) suggested a 
smaller size, which was finally inserted 
after great difficulty.  This is 
documented.  Please remember that this 
was supposed to be a temporary catheter 
to get me through surgery and for a few 
days after.  Also please note that I had 
no prior damage to my urethra prior to 
this and did not require a catheter prior 
to the surgery to urinate.  There was so 
much damage caused by the nurse trying to 
insert the catheter into the urethra that 
it caused strictures and as a result I 
have had to use a catheter for the past 
ten years!

In correspondence dated in May 1998 he expounded as follows:

. . . I have had problems ever since then 
with my bladder and urinating.  I have 
burning when I urinate, and spots of 
blood in my urine.  I also have great 
difficulty starting my urine and emptying 
my bladder.  It just dribbles.  I have 
gone back to VA at [location] for 
treatment for this and those records are 
attached.  I have never been catheterized 
anywhere in my life except [VA medical 
center] when going in for surgery.  I 
believe that medical records support a 
problem with the urethral stricture.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care or medical or surgical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability and that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  38 C.F.R. 
§ 3.361.  Signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation; require anesthesia or narcotic analgesia; are 
considered to produce significant discomfort to the patient; 
have a significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).  38 C.F.R. § 17.32(d).

Hospital records confirm that the veteran was electively 
admitted for an angiography of his right lower extremity on 
April 22, 1996.  Hospital records also confirm that surgery 
consisting of an "aortobifemoral arterial bypass with right 
superficial femoral artery to popliteal arterial bypass 
revision with interposition greater saphenous vein graft, 
left femoral popliteal bypass using Gore-Tex graft and four 
over compartment fasciotomy in the left leg" was done on May 
1, 1996.  Post surgery notes advise as follows:

The patient's incisions looked good with 
the exception of his left groin which was 
somewhat red and moist.  Several staples 
were removed and a small amount of 
liquefied fat was removed.  There was no 
obvious pus and the involved tissues were 
very superficial.  The patient was begun 
on wet-to-dry dressing changes and 
intravenous antibiotics.  The patient's 
left groin developed a good bed of pink 
granulation tissue and gradually 
decreased in size.

In-patient treatment records dated May 13, 1996, inform of 
"much difficulty" with insertion of catheter.  

The veteran was ultimately discharged on May 30, 1996.  
However, the evidence shows that he was readmitted on June 4, 
1996, to June 11, 1996, for intravenous antibiotics and daily 
dressing care for "an infection of his wound dehiscence."  

An October 2002 C&P examination confirms a current diagnosis 
of "urethral strictures;" however, an opinion as to 
etiology was not proffered.  The matter must therefore be 
remanded for a new C&P examination.  38 C.F.R. § 3.327.  

In addition to the foregoing, hospital records dated May 8, 
1996, refer to an "informed consent," but the record does 
not contain a signed document.  On remand, VA should obtain 
the veteran's signed consent form for the May 1, 1996, 
surgery.  See 38 C.F.R. §§ 3.361(d)(ii), 17.32(d).  Since the 
case is being returned, the claims file should be updated to 
include medical records compiled by VA since September 24, 
2005.  38 C.F.R. § 3.159(c).  Social Security records should 
also be requested and associated with the claims file.  Id.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
service-connected lumbar plexopathy with 
right lower extremity weakness; including, 
but not limited to, all potentially 
applicable criteria for evaluation of 
muscle and nerve injuries pertinent to the 
veteran's lumbar plexopathy with right 
lower extremity weakness disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Request medical records from the 
Gainesville VAMC dating from September 24, 
2005.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

3.  Request a copy of the consent form 
signed by the veteran pursuant to his May 
1, 1996, surgery, and associate said with 
the claims file. 

4.  Contact the Social Security 
Administration and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits are based.  The veteran 
may wish to help expedite this action by 
providing any decisional documents in his 
possession.  The originating agency should 
take steps to ensure that the SSA decision 
with associated records is made a part of 
the claims file before the case is re-
adjudicated.

5.  Schedule the veteran for an appropriate 
examination with regard to his claim for an 
increased rating for lumbar plexopathy with 
right lower extremity weakness.  The claims 
file should be made available to, and 
reviewed by, the examiner, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is 
specifically requested to identify the 
nerve(s) involved and indicate whether the 
degree of paralysis in the right lower 
extremity, if any, is complete or 
incomplete.  If incomplete, characterize the 
damage as neuritis or neuralgia, and state 
whether the degree is mild, moderate, or 
severe.  The examiner must also state 
whether there is any concomitant muscle 
wasting or atrophy and, if so, whether any 
muscle wasting or atrophy represents the 
direct effect of nerve damage or merely 
disuse.  

All indicated tests, including range of 
motion testing, should be performed, and all 
findings reported in detail.  In that 
regard, any additional range of motion loss 
due to such symptoms as pain, weakness, 
excess fatigability, incoordination, etc. 
should also be recorded.

6.  Schedule the veteran for a 
genitourinary examination with regard to 
his claim for §1151 compensation for the 
additional disability of urethral 
strictures secondary to his April 22, 1996, 
to May 30, 1996, hospital care, including 
surgery done on May 1, 1996.  The claims 
file MUST be made available to, and 
reviewed by, the examiner, and the report 
must reflect that the claims file was 
reviewed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner should set forth all 
disabilities found, the date of onset of 
the disability or disabilities, and the 
etiology thereof.  If it is not possible to 
provide the etiology, the examiner should 
so state and explain why.  A complete 
rationale for this opinion must be included 
in the report provided.

7.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1), and be given opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


